Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is made as of [            ] by
and between Ryerson Inc., a Delaware corporation (the “Company”), and
[            ] (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve publicly
held corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the corporation or business enterprise itself. The By-laws
of the Company require indemnification of the officers and directors of the
Company. Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”). The By-laws and the
DGCL expressly provide that the indemnification provisions set forth therein are
not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the board of directors, officers and other
persons with respect to indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;



--------------------------------------------------------------------------------

WHEREAS, Indemnitee does not regard the protection available under the Company’s
By-laws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to serve in such capacity. Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Company on the condition that he be so indemnified; and

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company as an officer and/or director, the Company and
Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions

In addition to terms defined elsewhere herein, the following terms have the
following meanings when used in this Agreement:

 

  (a) A “Change in Control” shall be deemed to have occurred if:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(w) the Company, (x) a trustee or other fiduciary holding voting securities
under an employee benefit plan of the Company, (y) an underwriter temporarily
holding voting securities pursuant to an offering of such securities, or (z) a
corporation owned, directly or indirectly, by the security holders of the
Company in substantially the same proportions as their ownership of voting
securities of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d 3 under the Exchange Act), directly or indirectly, of voting securities
of the Company (not including in the voting securities beneficially owned by
such person any voting securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding voting securities;

(ii) during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s security holders was approved by a vote
of at least two thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved (collectively, “Continuing Directors”),
cease for any reason to constitute a majority thereof; provided, however, that
any director who assumes office in connection with an agreement with the Company
to effect a transaction described in clauses (i), (iii) or (iv) of this
Section 1(a) or any new director who assumes office in connection with or as a
result of an actual or threatened proxy or other election contest of the Board
shall never be (at any time) a Continuing Director for purposes of this
Section 1(a)(ii), and the nomination or election of such person shall never
constitute, or be deemed to constitute, an approval by the Continuing Directors
for purposes of this Section 1(a)(ii);

(iii) there occurs a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent

 

- 2 -



--------------------------------------------------------------------------------

(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the direct or indirect parent thereof), in combination
with the ownership of any trustee or other fiduciary holding voting securities
under an employee benefit plan of the Company, at least 60% of the combined
voting power of the voting securities of the Company or such surviving entity or
the direct or indirect parent thereof outstanding immediately after such merger
or consolidation, or a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than 40% of the combined voting power of the Company’s then
outstanding voting securities;

(iv) the holders of voting securities of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

(v) there occurs any other event that the Board of Directors deems to be a
change in control of the Company.

(b) “Indemnifiable Amounts” means any and all Indemnifiable Expenses, damages,
judgments, fines, penalties, excise taxes and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Indemnifiable Expenses, judgments, fines,
penalties, excise taxes or amounts paid in settlement) arising out of or
resulting from any Proceeding.

(c) “Indemnifiable Expenses” means all expenses, costs and liabilities paid or
incurred in connection with investigating, defending, being a witness or
participating in (including on appeal), or preparing to investigate, defend, be
a witness in or participate in, any Proceeding, including, without limitation,
counsel fees and disbursements, experts’ fees, investigators’ fees, court costs,
retainers, transcript fees and duplicating costs, witness fees, travel expenses,
printing and binding costs, telephone charges, postage, delivery service fees,
cost bonds, supersedes bonds, or other appeal bond or its equivalent.

(d) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee was, is or
will be involved as a party or a witness or otherwise by reason of the fact that
Indemnitee is or was a director or officer of the Company, by reason of any
action taken by him or her or of any action on his or her part while acting as
director or officer of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
in each case whether or not serving in such capacity at the time any liability
or expense is incurred. Notwithstanding anything in this Agreement to the
contrary, prior to a Change in Control, Indemnitee shall not be entitled to
indemnification or advancement under this Agreement in connection with any
Proceeding initiated by Indemnitee unless (i) the Company has joined in or
Company’s Board of Directors has authorized or consented to the initiation of
such Proceeding or (ii) the Proceeding is one to enforce or defend Indemnitee’s
rights under this Agreement. After a Change in Control, Indemnitiee shall be so
entitled.

 

- 3 -



--------------------------------------------------------------------------------

Section 2. Indemnification

In the event that the Indemnitee was, is or becomes subject to, a party to or
witness or other participant in, or is threatened to be made subject to, a party
to or witness or other participant in, any Proceeding, the Company shall
indemnify Indemnitee to the fullest extent permitted by Delaware law in effect
on the date hereof and as amended from time to time; provided, however, that no
change in Delaware law shall have the effect of reducing the benefits available
to the Indemnitee hereunder based on Delaware law as in effect on the date
hereof or as such benefits may improve for the Indemnitee as a result of
amendments after the date hereof. The Company shall pay all Indemnifiable
Amounts and any other amounts required to be paid pursuant to this Agreement as
soon as practicable but in any event no later than thirty (30) days after
written demand is presented to the Company.

Section 3. Advancement of Expenses

If so requested by Indemnitee in writing, the Company shall advance within five
(5) business days of such request any and all Indemnifiable Expenses incurred by
the Indemnitee (an “Expense Advance”). The Company shall, in accordance with
such request, either (i) pay such Indemnifiable Expenses on behalf of the
Indemnitee, or (ii) reimburse the Indemnitee for such Indemnifiable Expenses.
Indemnitee undertakes and agrees to repay such Expense Advances if and only to
the extent that it shall ultimately be determined by final judgment of a court
of competent jurisdiction (as to which all rights of appeal have been exhausted
or lapsed) that Indemnitee is not entitled to be indemnified by the Company for
the corresponding Indemnifiable Expenses. This undertaking to repay such Expense
Advances shall be unsecured and interest-free. The Company’s obligation to make
Expense Advances shall be absolute and without regard to Indemnitee’s ability to
repay the expenses or ultimate entitlement to indemnification.

Section 4. Remedies of Indemnitee

(a) In addition to Indemnitee’s right to seek a judicial determination of his or
her entitlement to indemnification or advancement under this Agreement, and in
addition to all other rights or remedies Indemnitee may have at law or in
equity, Indemnitee may, at his or her option, seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association, in which event the Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

(b) In connection with any determination as to whether the Indemnitee is
entitled to be indemnified hereunder, the court or arbitrator shall presume that
the Indemnitee has satisfied any necessary standard of conduct and is entitled
to indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

(c) For purposes of this Agreement, the termination of any claim, action, suit
or proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Company (including, without limitation, the Board of
Directors, any committee of the Board

 

- 4 -



--------------------------------------------------------------------------------

of Directors, legal counsel or the stockholders) to have made a determination as
to whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Company (including,
without limitation, by the Board of Directors, any committee of the Board of
Directors, legal counsel or the stockholders) that Indemnitee has not met such
standard of conduct or did not have such belief shall be a defense to
Indemnitee’s claim for indemnification or advancement under this Agreement or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

Section 5. Indemnification for Actions to Enforce Rights

The Company shall reimburse Indemnitee for any and all Indemnifiable Expenses
(and, if requested by Indemnitee, shall advance such Indemnifiable Expenses to
the Indemnitee in accordance with Section 3), which Indemnitee incurs in
connection with any action brought by the Indemnitee to enforce or defend any
right of the Indemnitee under (i) this Agreement; or (ii) any directors’ and
officers’ liability insurance policy maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to indemniification,
advancement of expenses or insurance recovery, as the case may be.

Section 6. Non-exclusivity; Survival of Rights; Insurance; Subrogation

(a) The rights provided in this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s Certificate of Incorporation, the Company’s By-laws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement shall limit or restrict any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee prior to such amendment, alteration or repeal. To the
extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the Company’s By-laws and this Agreement, Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such change.
The Company’s obligations under this Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as an officer and/or
director of the Company. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

- 5 -



--------------------------------------------------------------------------------

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, to the extent requested by the Company, shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

Section 7. Period of Limitations

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against the Indemnitee, the Indemnitee’s spouse,
heirs, executors or personal or legal representatives after the expiration of
two years from the date of accrual of such cause of action, and any claim or
cause of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two-year period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action such shorter period shall govern.

Section 8. Severability

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
shall be construed so as to give effect to the intent manifested thereby.

Section 9. Entire Agreement

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company. The Company further confirms and agrees that
any breach by the Company of its obligations under this Agreement shall
constitute for the Indemnitee “good reason” for any termination or other
provision under any applicable employment, change in control or severance
agreement or arrangement or other benefit plan to which Indemnitee is a party or
which is otherwise applicable to Indemnitee.

 

- 6 -



--------------------------------------------------------------------------------

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation of the
Company, the By-laws of the Company and applicable law, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder. This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators.

Section 10. Modification and Waiver

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by the parties thereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions of this Agreement nor shall any waiver constitute a continuing
waiver.

Section 11. Notices

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, (c) mailed by reputable overnight courier and receipted for by the
party to whom said notice or other communication shall have been directed or
(d) sent by facsimile transmission, with receipt of oral confirmation that such
transmission has been received:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

(b) If to the Company to

     Ryerson, Inc.

     2621 W. 15th Place

     Chicago, IL 60608

     Attn: Corporate Secretary

or to any other address as may have been furnished to Indemnitee by the Company.

Section 12. Contribution

To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee as a matter of law
or public policy, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Indemnifiable Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving cause to such Proceeding; and/or
(ii) the relative fault of the Company (and its directors, officers, employees
and agents) and Indemnitee in connection with such events and/or transactions.

 

- 7 -



--------------------------------------------------------------------------------

Section 13. Applicable Law and Consent to Jurisdiction

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to its conflict of laws
rules. Except with respect to any arbitration commenced by Indemnitee pursuant
to this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other court in the
United States of America or in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, irrevocably RL&F Service Corp., One Rodney Square, 10th
Floor, 10th and King Streets, Wilmington, Delaware 19801 as its agent in the
State of Delaware as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding has been brought in an improper or inconvenient
forum.

Section 14. Identical Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

Section 15. Miscellaneous

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

RYERSON INC.    INDEMNITEE By:  

 

  

 

Name:   William Korda    Name:   Title:   Vice President - Human Resources   
Address:  

 

- 8 -